Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 8, and 15 have been amended.
No claims have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 – 9, 11, 13 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni et al. (US PGPub 2021/0142226 A1) in view of Eramian (US PGPub 2016/0027073 A1).
In regards to claims 1, 8, and 15, Sahni discloses (Claim 1) a method comprising; (Claim 8) a computer-readable storage medium having non-transitory computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation comprising; (Claim 15) a system comprising:
(Claim 15)
one or more computer processors; and a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising (Fig. 1):
receiving user data, wherein the user data includes identifying information for at least a first user device (¶ 33, 34, 37, 39, 42, 56, 58 wherein user data identifying the user and their device is received, such as, but not limited to, location information, user movement, user device identification, and user identification information); 
detecting a device within connection range of a wireless local area network (WLAN) system (¶ 15, 16, 21, 33, 34, 36, 37, 39, 56, 58 wherein a device within a connection range of a WLAN is detected); 
determining, based on the user data, that the device is the first user device (¶ 33, 34, 37, 39, 42, 56, 58 wherein the system determines that the detected device is the user’s device); 
In regards to:
generating a customized onboarding portal for the first user device based on the user data, wherein the customized onboarding portal includes at least one element of the user data […]; and 
providing, to the first user device, the customized onboarding portal, wherein the customized onboarding portal enables a user of the first user device to log in to the WLAN system 
(¶ 34, 39, 42, 53, 56, 58 wherein the system provides a portal for the particular user’s device based on the user’s data and the portal includes an element of the user data, e.g., event information, advertisements, offers, reservations, directions, map information, check-in, ticket, and etc.; ¶ 34, 39, 42, 53, 56, 58 wherein the system provides a customized portal for the user device as it corresponds to the respective user in order to enable the user’s devices to connect to the network in a streamlined manner as the information is known.  
¶ 15 “As described in further detail below, each of the plurality of beacons 160 geo-fences a specific area of the mall 150 such that location-based services can be provided to customers having a mobile device 110.  The mobile devices 110, the merchant computer systems 120, the third party computer systems 130, and the mall computer system 140 can communicate with each other via a network 170 (e.g., the Internet).”
¶ 19 “The mall computer system 140 is operated by the owner or operator of the mall 150. In alternative arrangements, the mall computer system 140 is operated by a third-party, such as a financial institution, as part of a service offered to the mall 150. The mall computer system 140 may provide backend support for the mall 150 and other malls owned or operated by the operator. The back end support may include supporting a mall specific website, mall specific services, interfacing with the third party computer systems 130 and the merchant computer systems 120, and the like. The mall computer system 140 includes application logic 142. The application logic 142 allows the mall computer system 140 to communicate with mall applications being executed by the mobile devices 110. The operator of the mall computer system 140 (i.e., the mall 150 or the third-party operating the system) may release a software development kit ("SDK") that provides for the creation of third-party applications to interact and interface with the mall computer system 140. For example, the merchant computer systems 120 and the third-party computer systems 130 may use the SDK to integrate the described location-based features of the system 100 into their own applications ( e.g., into a merchant loyalty program).”
¶ 22 “The display 210 can present system messages (e.g., push notifications, text messages, etc.) to the user.”
¶ 32 “The operators or owners of the mall 150 can monitor customer check ins and receipt amounts to award loyalty points to customers, advertise mall events to customers, create mall gift cards, create personalized messages, and provide personable valet interactions through the computer system 100.”
¶ 47 “As described in further detail below, the customer loyalty program rewards customers for vising the mall 150 and for performing various activities within the mall 150.  A customers can sign up for a customer account with the mall 150.  The customer accesses his account via a mall-specific application (e.g., a smartphone application) running on the customer’s mobile device 110.  Once logged into his account, the customer’s location and activity can be reported back to the mall computer system 140.”
¶ 48 “The mall computing system 140 awards points to the customer and associates the points with a customer account. The customer earns points for performing a variety of activities associated with the mall. For example, the customer can earn points by entering the main building 602 of the mall 150. … The customer can earn points by using services offered by the mall 150, such as valet parking services.”
¶ 58 “Similarly, for merchants operating on a first-come, first-serve basis, the customer can remotely check into the merchant via the mobile device 110.  The mall computer system 140 can verify that the customer is indeed in the vicinity of the merchant, and transmit the check-in to the appropriate merchant computer system 120.”
¶ 62 “Accordingly, the above described systems and methods can provide customized navigation directions to customers of the mall 150. Instead of visiting a kiosk, the customer can use the mobile device 110 to display a map of the mall 150. The customer can select a spot in the mall (e.g., the first merchant 604) and select an option to navigate to that location. Because the mall computer system 140 is aware of where the customer is in the mall 150, the mall computer system 140 can transmit customized navigation steps (e.g., a route, turn-by turn steps, etc.) to the mobile device 110 for presentation to the customer.”).
Sahni discloses a system and method of receiving user information from a user device, detecting when the user’s device is within the range of a WLAN system, and providing various services and check-in procedures based on the received and detected information.  Although Sahni discloses that a user checks into the mall’s system and logs into a portal (application installed on the user’s device), as well as having the user’s device connect to the WLAN system, Sahni fails to explicitly disclose that the user is prompted to connect to the WLAN system.
To be more specific, Sahni fails to explicitly disclose:
generating a customized onboarding portal for the first user device based on the user data, wherein the customized onboarding portal includes at least one element of the user data and prompts the first user device to connect to the WLAN system.
However, Eramian, which is also directed towards a user checking into a network when the user’s device is in range, teaches that it is old and well-known in the art for the check-in process to connect to the network to be performed automatically or to prompt a user to manually check-in when the user’s device is in range.  Similar to Sahni, Eramian teaches that the check-in process is performed so that the network that the user’s device is connecting to can inform the system that the user has arrived and, consequently, services can be performed for the user.  One of ordinary skill in the art would have found it obvious that there are a finite number of ways that a person can check-in and connect to a network, i.e. automatically without human intervention or prompting a user to manually connect to a network, while still achieving the same predictable result, i.e. connecting to a network.  One of ordinary skill in the art looking upon the teachings of Eramian would have further found it beneficial to have a user manually connect to a network as a location may be divided into a plurality of sub-locations, such as the mall disclosed in Sahni and Eramian, and by prompting and providing the user with the choice to connect to a network the user would be able to inform the system of their intent for arriving at a location. 
(Support can be found at ¶ 12, 13, 14, 16, 26)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try, by one of ordinary skill in the art, to pick the manually process of connecting to a network via a prompt that is requesting the user to connect to a particular network, as taught by Eramian, and incorporate it into the check-in system and method of Sahni since there are a finite number of identified, predictable potential solutions (connecting to a network to check-in by prompting a user to connect to a network) to the recognized need (options that are available for connecting to a network) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the advantages, benefits, and required resources of both are known).
Further, one of ordinary skill in the art would have further found it obvious before the effective filing date of the invention to prompt a user to connect to a network, as taught by Eramian, in the check-in system and method of Sahni as this provides the user with the choice to connect to a network and notifying the system of the user’s intent of visiting a particular location, thereby improving upon the user’s experience.
In regards to claims 2, 9, and 16, the combination of Sahni and Eramian discloses the method of claim 1 (the computer-readable storage medium of claim 8; the system of claim 15), the method further comprising: determining, based on the user data, that the user of the first user device intends to visit a physical location of the WLAN system, wherein the user data is received while the first user device is not in connection range of the WLAN system (¶ 34, 56, 58, wherein the system determines that a user has an intent to visit a physical location of the WLAN system by referring to reservation information and wherein the reservation is provided to the system ahead of time, which allows the system to determine when the customer is approaching the physical location).  
In regards to claims 4 and 11, the combination of Sahni and Eramian discloses the method of claim 1 (the computer-readable storage medium of claim 8), the method further comprising: upon determining that the device is the first user device, transmitting a notification to an employee device, wherein the notification indicates that the user has entered a physical location of the WLAN system (¶ 34, 56, 58 wherein the system determines that a user has an intent to visit a physical location of the WLAN system by referring to reservation information and wherein the reservation is provided to the system ahead of time, which allows the system to determine when the customer is approaching the physical location and notify an employee of the physical location that the customer is within vicinity/approaching the physical location).  
In regards to claims 6, 13, and 19, the combination of Sahni and Eramian discloses the method of claim 1 (the computer-readable storage medium of claim 8; the system of claim 15), the method further comprising: 
allowing the first user device to connect to the WLAN system; 
determining a current physical location of the first user device; 
identifying one or more output devices proximate to the current physical location of the first user device; and 
transmitting, to the identified one or more output devices, at least one element of the user data
 (¶ 34, 56, 58 wherein the user’s mobile device is allowed to connect to the WLAN, have its current location determined, identify output devices proximate to the current location, and transmit user data to the identified output devices, such as, but not limited to, an employee’s device that is provided with the name of the user).  
In regards to claims 7, 14, and 20, the combination of Sahni and Eramian discloses the method of claim 6 (the computer-readable storage medium of claim 13; the system of claim 19), wherein transmitting, to the identified one or more output devices, at least one element of the user data comprises: 
transmitting a name of the user to the identified one or more output devices; and 
transmitting an instruction for the user to the identified one or more output devices, wherein the identified one or more output devices, upon receiving the transmission, output the name of the user and the instruction for the user
(¶ 34, 53, 56, 58 wherein the user’s mobile device is allowed to connect to the WLAN, have its current location determined, identify output devices proximate to the current location, and transmit user data to the identified output devices, such as, but not limited to, an employee’s device that is provided with the name of the user so that the employee can greet or know that the user is approaching or is at their physical location and provide a corresponding service or product to the customer).  

______________________________________________________________________

Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni et al. (US PGPub 2021/0142226 A1) in view of Eramian (US PGPub 2016/0027073 A1) in further view of Lanpher et al. (US PGPub 2016/0364790 A1).
In regards to claims 3, 10, and 17, the combination of Sahni and Eramian discloses the method of claim 1 (the computer-readable storage medium of claim 8; the system of claim 15), wherein the user data includes a scheduled appointment at a physical location of the WLAN system […] (¶ 58 wherein the user data includes reservation information for a particular location and wherein the system is also capable of allowing a user to check into the merchant).  
The combination of Sahni and Eramian discloses a system and method for wireless tracking when a user has entered within the vicinity of a physical location and utilizing captured and previously stored information to notify another user at the physical location that the user is within vicinity and providing the other user with instructions on how to approach or handle the user.  Although the combination of Sahni and Eramian discloses that the system and method can be used for monitor user check-in, reservations, and appointments, as well as requiring some input from the user to confirm their actions, the combination of Sahni and Eramian fails to explicitly disclose whether it is old and well-known in the art of reservation management systems that utilize similar systems to prompt a user to confirm their reservation.
To be more specific, the combination of Sahni and Eramian fails to explicitly disclose:
the method of claim 1, wherein the user data includes a scheduled appointment at a physical location of the WLAN system, and wherein the customized onboarding portal prompts the user to confirm the scheduled appointment.
However, Lanpher, which is directed towards a similar location based tracking and reservation system teaches that it is old and well-known in the art to not only monitor the location of the user in order to verify that the user is at a particular location, but to also prompt the user to confirm their reservation as this allows the system and service provider to be assured that the user will be visiting a particular location in accordance with the specifics of the reservation and further allow the service provider and system to properly and efficiently manage the reservation.  Lanpher teaches that such features help protect against fraudulent reservations, ensure that products will be available for customers, and better manage product launches.
(For support see: ¶ 16, 17, 18, 19, 20, 22, 23, 37, 38, 41, 42, 44, 45, 66)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the user location tracking and reservation system of the combination of Sahni and Eramian with the ability to have a user confirm their reservation, as taught by Lanpher, as this would help protect against fraudulent reservations, ensure that products will be available for customers, and better manage product launches.
In regards to claims 5 and 12, the combination of Sahni and Eramian discloses the method of claim 4 (the computer-readable storage medium of claim 11), wherein the notification further includes a name of the user and a product that the user has expressed interest in (¶ 58 wherein the notification informs the employee of the name of the user and that the user has an expressed interest of a product offered by the physical location, e.g., a meal).  
The combination of Sahni and Eramian discloses a system and method for wireless tracking when a user has entered within the vicinity of a physical location and utilizing captured and previously stored information to notify another user at the physical location that the user is within vicinity and providing the other user with instructions on how to approach or handle the user.  Although the combination of Sahni and Eramian discloses that the system and method can be used for monitor user check-in, reservations, and appointments, as well as requiring some input from the user to confirm their actions, the combination of Sahni and Eramian fails to provide the more conservative interpretation of a user actively selecting a specific product that they have a specific interest in rather than the combination of Sahni and Eramian disclosure of the user providing an indication of a general interest in products that are available at the physical location.
To be more specific, the combination of Sahni and Eramian fails to explicitly disclose:
the method of claim 4, wherein the notification further includes a name of the user and a product that the user has expressed interest in.
However, Lanpher, which is directed towards a similar location based tracking and reservation system teaches that it is old and well-known in the art to not only monitor the location of the user in order to verify that the user is at a particular location in order to take acquire, use, purchase, or take advantage of products available at the physical location, but further teaches that the user can specifically select a specific product that they have interest in.  Lanpher teaches that such features help with ensuring that products will be available for customers and allows service providers to manage product launches.
(For support see: ¶ 16, 17, 18, 19, 20, 22, 23, 37, 38, 41, 42, 44, 45, 66)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the user location tracking and reservation system of the combination of Sahni and Eramian with the ability to have a user confirm their reservation, as taught by Lanpher, as this would help with ensuring that products will be available for customers and allows service providers to manage product launches.
In regards to claim 18, the combination of Sahni and Eramian discloses the system of claim 15, the method further comprising: upon determining that the device is the first user device, transmitting a notification to an employee device, wherein the notification indicates that the user has entered a physical location of the WLAN system and a product that the user has expressed interest in (¶ 34, 56, 58 wherein the system determines that a user has an intent to visit a physical location of the WLAN system by referring to reservation information and wherein the reservation is provided to the system ahead of time, which allows the system to determine when the customer is approaching the physical location and notify an employee of the physical location that the customer is within vicinity/approaching the physical location; ¶ 58 wherein the notification informs the employee of the name of the user and that the user has an expressed interest of a product offered by the physical location, e.g., a meal).  
The combination of Sahni and Eramian discloses a system and method for wireless tracking when a user has entered within the vicinity of a physical location and utilizing captured and previously stored information to notify another user at the physical location that the user is within vicinity and providing the other user with instructions on how to approach or handle the user.  Although the combination of Sahni and Eramian discloses that the system and method can be used for monitor user check-in, reservations, and appointments, as well as requiring some input from the user to confirm their actions, the combination of Sahni and Eramian fails to provide the more conservative interpretation of a user actively selecting a specific product that they have a specific interest in rather than the combination of Sahni and Eramian disclosure of the user providing an indication of a general interest in products that are available at the physical location.
To be more specific, Sahni fails to explicitly disclose:
the system of claim 15, the method further comprising: upon determining that the device is the first user device, transmitting a notification to an employee device, wherein the notification indicates that the user has entered a physical location of the WLAN system and a product that the user has expressed interest in.
However, Lanpher, which is directed towards a similar location based tracking and reservation system teaches that it is old and well-known in the art to not only monitor the location of the user in order to verify that the user is at a particular location in order to take acquire, use, purchase, or take advantage of products available at the physical location, but further teaches that the user can specifically select a specific product that they have interest in.  Lanpher teaches that such features help with ensuring that products will be available for customers and allows service providers to manage product launches.
(For support see: ¶ 16, 17, 18, 19, 20, 22, 23, 37, 38, 41, 42, 44, 45, 66)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the user location tracking and reservation system of the combination of Sahni and Eramian with the ability to have a user confirm their reservation, as taught by Lanpher, as this would help with ensuring that products will be available for customers and allows service providers to manage product launches.
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. 
Rejection under 35 USC 112(b)
The rejection under 35 USC 112(b) has been withdrawn due to amendments.
Rejection under 35 USC 102
The rejection under 35 USC 102 has been withdrawn due to amendments.  However, a new rejection under 35 USC 103 has been provided due to amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Locker et al. (US PGPub 2014/0362836 A1) – which is directed to prompting a user to connect to a mesh network
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        8/18/2020